                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


    APRIL STIMSON,                         2:17-CV-13458-TGB-DRG


                  Plaintiff,              HON. TERRENCE G. BERG


        vs.


    NANCY BERRYHILL, COMMIS-
    SIONER OF SOCIAL SECURITY,


                  Defendant.

                               JUDGMENT
       In accordance with this Court’s December 28, 2018 Order accepting

and adopting Magistrate Judge David R. Grand’s Report and Recommen-

dation, denying the Defendant Acting Commissioner of Social Security’s

Motion for Summary Judgment, granting Plaintiff April Stimson’s Mo-

tion for Summary Judgment to the extent it sought remand and denying

her motion to the extent it sought an award of benefits (ECF No. 25);




                                    1
 
     It is ORDERED AND ADJUDGED that the case be remanded to

the Administrative Law Judge as provided by 42 U.S.C. § 405(g) for fur-

ther proceedings consistent with Magistrate Judge Grand’s Report and

Recommendation.
     Dated at Detroit, Michigan: January 25, 2019


                                DAVID J. WEAVER
                                CLERK OF THE COURT

                                s/H. Monda
                                Case Manager and Deputy Clerk, in
                                the absence of A. Chubb


APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE 




                                  2
 
